Although I would sustain rather than overrule the first assignment of error, the result would be the same since the evidence obtained as the result of the illegal arrest is excluded by the sustaining of the sixth assignment of error.
Even assuming the evidence obtained as a result of the search might justify the warrantless arrest, the record indicates the arrest took place before the search. Both officers stated that they observed no one violating the law on the premises until defendant acknowledged she owned the property upon which she was placed under arrest. The evidence of circumstances surrounding the arrest is insufficient to establish that defendant was "found violating the law" prior to her arrest.
Otherwise, I concur in the opinion and judgment.